DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 9 and 11- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osypka (US PAP 2017/ 0340336).
As per claims 1, 11 and 20, Osypka teaches a computer readable medium with instructions see for example [150];
generating a three-dimensional (3D) image associated with an individual's heart, wherein the 3D image presents a view along a perpendicular direction to an opening of the LAA see for example [188] and claim 18; 
receiving information specifying a set of reference locations (i.e., longitudinal three dimensional view of the LAA model 10 with the closure device as shown in FIG. 4 pressed therein after the heat-treatment.  The closure device has its final shape.  The LAA model is cut open to show how the closure device is arranged therein.  The closure member 1 is with its lid part 3 in direct and close contact to the rim 18 of the LAA model 10 and in direct contact to the upper part 19 of the inner wall of the LAA cavity.  The wire elements 8a, 8b of the fixing member have different lengths according to the different branches of the LAA cavity) see for example [133] and fig. 9 (reproduced below); and 

    PNG
    media_image1.png
    474
    526
    media_image1.png
    Greyscale


body part one following the other in a proximal-distal direction and pre-fabricating a fixing member and forming at least the lid part of the closure member according to the LAA model obtained in step c) to obtain a pre-formed closure device with at least the lid part of the closure member conforming in size and shape to the patient's LAA ostium (and LAA cavity)) see for example [191 and 196] and claim 19.
As per claims 2 and 12, Osypka teaches a location on a circumflex artery, a location between a superior portion of the LAA and a left pulmonary vein, and a location on a superior wall of the LAA and distal to trabeculae carneae (i.e., the braided closure device inserted in the patient's LAA relative to the heart anatomy) see for example fig. 10- 15.
As per claims 3 and 13, Osypka teaches the 3D image provides an endoluminal view of the individual's anatomy relative to a two-dimensional (2D) sectioning plane (i.e., a computer generated three-dimensional model of the LAA based on medical images (e.g., 2D images) of the LAA, and transferring the data of the computer generated model thereafter) see for example [160- 161].
As per claims 4 and 14, Osypka teaches the anatomical feature includes a volume, proximal and distal to a central cross-sectional area of the opening to the LAA along the perpendicular direction, in which the size of the device is unchanged (i.e., body part one following the other in a proximal-distal direction and pre-fabricating a fixing member and forming at least the lid part of the closure member according to the LAA model obtained in step c) to obtain a pre-formed closure device with at least the lid part of the closure member conforming in size and shape to the patient's LAA ostium (and LAA cavity)) see for example [191 and 196] and claim 19.
As per claims 5 and 15, Osypka teaches the anatomical feature includes a central cross-sectional area of the opening to the LAA (i.e., cross section of the patient's LAA) see for example figures 10- 20.
As per claims 6 and 16, Osypka teaches determining cross-sectional areas of openings to the LAA at different distal locations toward an LAA satrium, and confirming that the size of the device is unchanged at the different distal locations (i.e., manufacturing the closure device by pre-fabricating a closure member comprising a lid part and a body part one following the other in a proximal-distal direction and pre-fabricating a fixing member and forming at least the lid part of the closure member according to the LAA model obtained in step c) to obtain a pre-formed closure device with at least the lid part of the closure member conforming in size and shape to the patient's LAA ostium (and LAA cavity)) see for example [191 and 196] and claim 19.
As per claims 7 and 17, Osypka teaches determining the size of the device based, at least in part, on the determined anatomical feature; and providing information specifying the determined device size (i.e., manufacturing the closure device by pre-fabricating a closure member comprising a lid part and a body part one following the other in a proximal-distal direction and pre-fabricating a fixing member and forming at size and shape to the patient's LAA ostium (and LAA cavity)) see for example [191 and 196] and claim 19.
As per claims 8 and 18, Osypka teaches computing a surgical plan for the LAAC procedure on the individual based, at least in part, on the size of the device and an associated predefined device geometrical model (i.e., closure device configured to be inserted into a patient's left atrial appendage (LAA) cavity (e.g., invasive surgical plan) and LAA model obtained to obtain a pre-formed closure device with at least the lid part of the closure member conforming in size and shape to the patient's LAA ostium) see for example fig. 9, [133] and claim 18.
As per claims 9 and 19, Osypka teaches navigation of the device to the LAA and an orientation of the device to occlude the LAA (i.e., a medical closure device that is configured to be inserted (e.g., navigation) into a patient's LAA (left atrial appendage) cavity comprises a closure member and at least one fixing member, wherein the closure member comprises a lid part and a body part one following the other in a proximal-distal direction) see for example the abstract, claim 1 and fig. 10- 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka in view of Camus et al (US PAP 2019/ 0090951), “Camus”.
As per claim 10, Osypka does not teach the information is one of: associated with an interaction tool; or corresponds to haptic interaction with a display.
However, Camus teaches the information is one of: associated with an interaction tool (i.e., user interaction/ manipulation using a cursor on the ostium outline to move the outline (e.g., dilate or shrink the contour and indicate the size of the affected portion by its size) and searching for higher image intensities closest to the mouse pointer on the image) see for example [0042].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Camus into Osypka to offer semi-automatic or manual approach, wherein the user participates in annotating the displayed image of the ostium or other portion of the LAA, and in the case of potential segmentation errors, the user may want to refine the automatic segmentation result, particularly considering table-side operation of the system, convenient user interaction is important; thus streamlined smart mesh manipulation and image intensity based editing may be used, wherein computational models of tissue biomechanics coupled with organ/device interaction models have the potential to simulate device deployment and analyze the resulting tissue deformation and stress, and therefore provide metrics of anchoring stability, side-effects, and guidance as an state of the art technology see for example [0017 and 42].
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov